1                                                                                   Hon. Marsha J. Pechman
2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9

10
          LINDA SCHUMACHER, et al.,                        Case No.: 3:18-cv-5535-MJP
11
                           Plaintiffs,
12                                                         STIPULATED MOTION TO STAY
          v.
                                                           PROCEEDINGS
13
          GOVERNOR JAY INSLEE, et al.,
14                                                         NOTE DATE: OCTOBER 22, 2018
                           Defendants.
15
               Plaintiffs Linda Schumacher, Robb Israel, Surena Israel, and Miranda Thorpe, and
16
     defendants Jay Inslee, Cheryl Strange, and Service Employees International Union Local 775
17
     (“SEIU 775”) jointly move the Court to stay proceedings in this action (except for ruling on the
18
     State defendants’ pending motion to dismiss, Dkt. No. 23) until such time as plaintiffs, or any of
19
     them, opt out of the tentative class-wide settlement in the related case of Routh v. Inslee, 2:14-
20
     cv-200-MJP, Ninth Cir. Case No. 16-35749. 1
21
               Plaintiffs filed their original complaint in this action on July 3, 2018. Dkt. 1. The case
22
     was initially assigned to the Hon. Benjamin H. Settle. Plaintiffs seek to represent a class
23
     comprising all Individual Providers (“IPs) who, pursuant to RCW 41.56.113(b)(1) and the
24
     Collective Bargaining Agreement (“CBA”) between the State and SEIU 775, had union dues
25
     and/or dues equivalent fees deducted by the State and paid to SEIU 775 without “clear, prior
26
     affirmative consent” and who objected to such deductions or union membership. Amended
27
     1  The lead plaintiff in Routh was originally Pamela Centeno and then Mary Hoffman. Ms. Centeno voluntarily
28
     dismissed her claims while the case was pending in this Court. Routh Dkt. No. 61. Ms. Hoffman voluntarily
     dismissed her appeal.

     STIPULATED MOTION FOR STAY -1
     3:18-cv-5535-MJP
1    Complaint, Dkt. No. 7, ¶ 28. On July 27, 2018, SEIU 775 filed a Notice of Related Cases
2    regarding the Schumacher and Routh actions. Dkt. No. 9. On August 23, 2018, the Clerk
3    reassigned the Schumacher action to the Hon. Marsha Pechman.
4           Similar to the instant action, the Routh case was a putative class action challenging the
5    State’s payroll deduction of SEIU 775 dues and fees from IPs. Routh Dkt. No. 68. This Court
6    entered final judgment in the Routh case in favor of the State defendants and SEIU 775 on August
7    16, 2016. Routh Dkt. No.196. The Routh Plaintiffs appealed to the Ninth Circuit this Court’s
8    denial of their original motion for class certification; denial of their renewed motion for class
9    certification; denial of their motion for summary judgment, and the grant of summary judgment
10   to defendants. Routh Dkt. No. 205.
11          While the Routh appeal was pending, the United States Supreme Court decided Janus v.
12   AFSCME Council 31, 138 S. Ct. 2448 (2018). Janus disposed of many of the legal issues in the
13   Routh appeal. Declaration of Michael C. Subit (Oct. 22, 2018) (“Subit Dec.”) ¶ 2. The only issues
14   remaining in Routh were the claims for dues/fees refunds. Id. The parties in Routh jointly
15   requested, and the Ninth Circuit ordered, oral argument be deferred and the case designated for
16   mediation. Id. Mediation was ultimately set for October 10, 2018, with Teresa Wakeen serving
17   as mediator. Id.
18          Meanwhile the parties in the instant action initiated their Rule 26(f) conference on
19   September 20, 2018. Id. at ¶ 3. Instead of proceeding with the conference, they agreed to request
20   a 30-day extension of the deadlines to complete the conference and Joint Status Report pending
21   the outcome of the Routh mediation. Id. The Court granted the parties’ request.
22          Following a full-day of mediation, the Routh parties reached a settlement of that action.
23   Subit Dec. at ¶ 4. The settlement covers all members of the original proposed Routh class. Id.
24   Once the parties have drafted a final settlement agreement, they will jointly move the Ninth
25   Circuit to remand the Routh matter to this Court for further proceedings to effectuate the
26   settlement. Id. If approved by this Court, the Routh settlement may cover the named plaintiffs in
27   the Schumacher action.
28



     STIPULATED MOTION FOR STAY -2
     3:18-cv-5535-MJP
1           Given the settlement reached in the Routh action, the parties here believe that engaging
2    in further litigation at this time would not be an efficient use of attorney and judicial resources.
3    Accordingly, the parties jointly move this Court to stay further proceedings in this case except
4    for ruling on the State defendants’ pending motion to dismiss, which has been fully briefed, Dkt.
5    No. 23, until such time as the named plaintiffs, or any of them, opt out of the Routh settlement
6    and continue pursuing the instant litigation.
7           Respectfully Submitted this 22nd day of October 2018.
8                                      FRANK FREED SUBIT & THOMAS LLP
9
                                       By: /s/ Michael C. Subit_____________
10
                                           Michael C. Subit, WSBA # 29189
11                                         Attorneys for Defendant SEIU 775
                                           705 Second Avenue, Suite 1200
12                                         Seattle, WA 98104
                                           msubit@frankfreed.com
13

14                                     ALTSHULER BERZON LLP

15                                     By: /s/ Scott A. Kronland_____________
16
                                           Scott A. Kronland
                                           177 Post St., Suite 300
17                                         San Francisco, CA 94108
                                           415-421-7151
18                                         skronland@altber.com
19
                                            Attorneys for Defendant SEIU 775
20
                                        ROBERT W. FERGUSON
21
                                        Washington State Attorney General
22                                      Attorneys for Defendants Inslee and Strange

23                                      By: /s/ Alicia O. Young (per electronic mail approval)
                                                Alicia O. Young, WSBA #35553
24

25

26

27

28



     STIPULATED MOTION FOR STAY -3
     3:18-cv-5535-MJP
                                         Assistant Attorney General
1
                                         Office of the Attorney General
2                                        Complex Litigation Division
                                         7141 Cleanwater Drive SW
3                                        P.O. Box 40111
                                         Olympia, WA 98504-011
4
                                         Alicia.Young@atg.wa.gov
5

6
                                  By: /s/ James G. Abernathy (per electronic mail approval)
7
                                          James G. Abernathy, WSBA #48801
8                                         c/o Freedom Foundation
                                          P.O. Box 552
9                                         Olympia, WA 98507
                                          Jabernathy@freedomfoundation.com
10

11                                       Attorneys for Plaintiffs and the Class

12

13

14
          It is so ORDERED this _23rd_ of October 2018.
15




                                                    A
16

17

18                                                  The Honorable Marsha J. Pechman
19
                                                    United States Senior District Court Judge

20

21

22

23

24

25

26

27

28



     STIPULATED MOTION FOR STAY -4
     3:18-cv-5535-MJP
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATED MOTION FOR STAY -5
     3:18-cv-5535-MJP
1

2                                    CERTIFICATE OF SERVICE
3
            I hereby certify that on October 22, 2018, I electronically filed the foregoing with the
4

5    Clerk of the Court using the CM/ECF system which will send notification of such filing to all

6    counsel/parties of record. I hereby certify that no other parties are to receive notice.
7
                                       By: /s/ Michael C. Subit_____________
8                                          Michael C. Subit, WSBA # 29189
                                           Attorneys for Defendant SEIU 775
9                                          FRANK FREED SUBIT & THOMAS LLP
10
                                           705 Second Avenue, Suite 1200
                                           Seattle, WA 98104
11                                         msubit@frankfreed.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATED MOTION FOR STAY -6
     3:18-cv-5535-MJP
